COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 CLEAN FUEL TECHNOLOGIES II,                                  No. 08-15-00277-CV
 LLC, A TEXAS LIMITED LIABILITY               §
 COMPANY,                                                         Appeal from
                                              §
                       Appellant,                             120th District Court
                                              §
 v.                                                         of El Paso County, Texas
                                              §
 E.L. HOLLINGSWORTH & CO., INC.,                             (TC # 2015-DCV0527)
 A MICHIGAN CORPORATION,                      §

                       Appellee.              §

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss the appeal pursuant to TEX.R.APP.P.

42.1(a)(2) because the parties have resolved the dispute. We grant the motion and dismiss the

appeal. Pursuant to the parties’ agreement, costs of the appeal are assessed against the party

incurring same. See TEX.R.APP.P. 42.1(d).


August 17, 2016
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.